UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4066



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MIGUEL PINEDA-SALAS, a/k/a Gerardo Iruegas,
a/k/a Miguel Angel-Salas, a/k/a Fidencio
Damian-Alcayo,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (1:05-cr-00151-FWB-1)


Submitted:   February 26, 2007             Decided:   April 2, 2007


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie Carter Rawls, Charlotte, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Clifton Thomas Barrett,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Miguel Pineda-Salas appeals the district court’s order

sentencing him to 198 months’ imprisonment following his guilty

plea   to   a   single   count    of   conspiracy   to   distribute   cocaine

hydrochloride in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A)

(2000).     Pineda-Salas’s attorney has filed a brief in accordance

with Anders v. California, 396 U.S. 738 (1967), stating that she

finds no meritorious grounds for appeal, but questioning the

validity of Pineda-Salas’s guilty plea, the effectiveness of his

counsel, and the reasonableness of his sentence.             The Government

did not file an answering brief.         Although informed of his right to

file a supplemental brief, Pineda-Salas did not file a brief.             We

have reviewed the record and, finding no reversible error, affirm

Pineda-Salas’s conviction and sentence.

            Appellate counsel first questions whether the district

court complied with Fed. R. Crim. P. 11 in accepting Pineda-Salas’s

guilty plea.      Because Pineda-Salas did not move to withdraw his

guilty plea, we review any challenge to the adequacy of the Rule 11

hearing for plain error.         United States v. Martinez, 277 F.3d 517,

525 (4th Cir. 2002).        We find no plain error in the district

court’s acceptance of Pineda-Salas’s guilty plea.

            Pineda-Salas also argues that he received ineffective

assistance of counsel. Claims of ineffective assistance of counsel

are not cognizible on direct appeal unless the record conclusively


                                       - 2 -
establishes ineffective assistance.                   United States v. Richardson,

195   F.3d    192,       198   (4th     Cir.    1999).      To   allow    for    adequate

development of the record, a defendant generally must bring his

ineffective assistance claims in a motion under 28 U.S.C. § 2255

(2000).      United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).

An exception exists where the record conclusively shows ineffective

assistance.          Id.        Here,     the    record    on    its    face    does   not

conclusively demonstrate ineffective assistance of counsel.

              Pineda-Salas also contests the reasonableness of his

sentence.      A sentence imposed in a system of advisory sentencing

guidelines must be “within the statutorily prescribed range and

. . . reasonable.”             United States v. Hughes, 401 F.3d 540, 546-47

(4th Cir. 2005) (internal citation omitted).                      A sentence imposed

within a correctly calculated guideline range is presumptively

reasonable.        United States v. Green, 436 F.3d 449, 457 (4th Cir.),

cert. denied, 126 S. Ct. 2309 (2006).

              We     find       Pineda-Salas’s        sentence     of     198     months’

imprisonment was reasonable because it “was selected pursuant to a

reasoned process in accordance with the law, in which the court did

not   give    excessive         weight    to    any   relevant    factor,       and   which

effected a fair and just result in light of the relevant facts and

law.”     Green, 436 F.3d at 457.               Accordingly, because the sentence

was   within       the    advisory       guideline       range   and    was    determined




                                           - 3 -
according    to     a     reasoned     process,       the     challenge    to     its

reasonableness fails.

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                         We

therefore affirm Pineda-Salas’s conviction and sentence.                         This

court requires that counsel inform Pineda-Salas, in writing, of the

right to petition the Supreme Court of the United States for

further review. If Pineda-Salas requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may     move    in   this    court    for   leave    to   withdraw     from

representation.         Counsel’s motion must state that a copy thereof

was served on Pineda-Salas. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       the   court    and     argument    would    not   aid   the

decisional process.



                                                                           AFFIRMED




                                        - 4 -